                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:18-CV-00072-D

JENNIFER DONOVAN OTT,                          )
               Plaintiff,                      )
                                               )      ORDERFORPAYMENTOFATTORNEY
                         v.                    )      FEES AND COSTS UNDER THE
                                               )      EQUAL ACCESS TO WSTICE ACT
ANDREW SAUL, 1                                 )
Commissioner of Social Security,               )
                    Defendant.                 )
______________ )
       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $7 ,294.16, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. In addition, Plaintiff shall be compensated for the filing fee of

$400.00 from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the Treasury

Offset Program, payment will be made by check payable to Plaintiffs counsel, Pamela Marie

Henry-Mays, and mailed to her office at the Law Offices of Charles E. Binder and Harry J.

Binder, LLP, at 485 Madison A venue, Suite 501, New York, NY 10022, in accordance with

Plaintiffs assignment to her attorney of her right to payment of attorney's fees under the Equal

Access to Justice Act.

       SO ORDERED this          f 2...   day of August, 2019




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
